Exhibit 10.1

FOR SETTLEMENT DISCUSSIONS ONLY

EXECUTION VERSION

Subject to Delaware Evidence Code 408

STRICTLY CONFIDENTIAL

INVESTORS SETTLEMENT AGREEMENT

This INVESTORS SETTLEMENT AGREEMENT is made and entered into as of May 21, 2013
(the “Agreement”) by and among LRAD Corporation, a Delaware corporation (the
“Company”), and each of the other parties listed on the signature page hereto
(each, an “Investor” and collectively, the “Investors”). The Company and the
Investors are referred to herein as the “Parties.”

WHEREAS, the Investors beneficially own the number of shares of the Company’s
common stock, par value $0.00001 per share (the “Common Stock”) listed on
Exhibit A hereto;

WHEREAS, on July 23, 2012, Iroquois Master Fund, Ltd. (“Iroquois”) filed a
derivative action in the Court of Chancery of the State of Delaware against
certain officers and directors of the Company and the Company as a nominal
defendant (the “Delaware Litigation”);

WHEREAS, on January 17, 2013, Iroquois, on behalf of the Investors, delivered a
letter to the Company expressing an intention to nominate director candidates
(the “Nomination Letter”) for election to the Company’s Board of Directors (the
“Board”) at the Company’s 2013 annual meeting of stockholders (including any
adjournment thereof, the “2013 Annual Meeting”);

WHEREAS, the Company and the Investors have reached an agreement with respect to
the settlement of the Delaware Litigation, certain matters related to the 2013
Annual Meeting, including the Nomination Letter, and certain other matters, as
provided in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

Section 1. Board of Directors Matters.

(a) The Investors and the Company hereby acknowledge and agree that:

(i) The Nominating and Corporate Governance Committee (or a duly constituted
subcommittee thereof) (the “Nominating Committee”) of the Board will recommend
for nomination and the Board will nominate Thomas R. Brown and Laura M. Clague
(the “Continuing Directors”), General John G. Coburn and Dennis J. Wend (the
“Investor Directors”) and Richard H. Osgood III (collectively, the “2013
Nominees”) for election at the 2013 Annual Meeting and will recommend a vote for
the 2013 Nominees and solicit proxies from the Company’s stockholders for the
election of the 2013 Nominees at the 2013 Annual Meeting. The Company agrees
that it shall hold the 2013 Annual Meeting no later than July 31, 2013. If for
any reason any of the Investor Directors or Mr. Osgood shall die or withdraw as
a nominee



--------------------------------------------------------------------------------

prior to election, a replacement nominee proposed by the Investors and
reasonably acceptable to the Company shall be substituted consistent with the
provisions of clause (ii) hereof.

(ii) To the extent an Investor Director resigns for any reason other than
pursuant to Section 5 or is otherwise unable to serve as a director or is
removed as a director by the stockholders of the Company, in each case, during
the Standstill Period, the Investors shall be entitled to designate, for
consideration by the Nominating Committee as a replacement for such Investor
Director, an individual who (A) qualifies as “independent” under the Nasdaq
corporate governance standards, (B) has relevant business and financial
experience, and (C) is qualified to serve as a director under the Delaware
General Corporation Law (the “DGCL”). The Nominating Committee, consistent with
its fiduciary duties, shall consider such candidate within ten (10) business
days after a completed customary director and officer questionnaire has been
received by the Nominating Committee, and the Board shall appoint such candidate
if approved by the Nominating Committee (whose approval and appointment shall
not be unreasonably withheld) within five (5) business days (any such
replacement director appointed in accordance with the provisions of this
Section 1(a)(iii) shall be referred to as an “Investor Director” for the
purposes of this Agreement). In the event the Nominating Committee shall decline
to recommend any candidate designated by the Investors, the Investors may
propose one or more replacement designees, subject to the above criteria.

(b) Upon execution of this Agreement, the Investors hereby irrevocably withdraw
the Nomination Letter. Upon execution of this Agreement, the Company will
promptly pay to the Investors their legal and advisory fees in connection with
the Nomination Letter and this Agreement, invoices for which have been
previously provided to the Company. For the avoidance of doubt, such legal and
advisory fees shall not exceed $301,496.

Section 2. Voting Agreement.

(a) At the 2013 Annual Meeting, the Investors agree to appear in person or by
proxy and vote all shares of Common Stock beneficially owned by each Investor
and its Affiliates in favor of (i) the election of the 2013 Nominees and
(ii) the following other matters recommended for stockholder approval by the
Board: (A) ratification of the appointment of the Company’s independent
registered public accounting firm and (B) an advisory vote on the compensation
of the Company’s named executive officers.

(b) At any subsequent annual or special meeting of stockholders of the Company
(or adjournments thereof) during the Standstill Period (as defined below), the
Investors agree to vote all shares of Common Stock beneficially owned by each
Investor and its Affiliates in favor of the election to the Board of those
director nominees nominated for election by the Nominating Committee or the
Board and against the removal of any directors whose removal is not recommended
by the Board.

(c) Each Investor agrees to, within ten (10) business days after receipt,
execute and deliver to the Company, or cause to be executed and delivered to the
Company, the proxy card sent to the Investors by the Company in connection with
the 2013 Annual Meeting and any subsequent annual or special meeting of
stockholders of the Company (or adjournments thereof) during the Standstill
Period (and any other legal proxies delivered to the Investors

 

2



--------------------------------------------------------------------------------

required to vote any shares held in “street name”) directing that the shares of
Common Stock beneficially owned by such Investor, as of the applicable record
date, be voted in accordance with Section 2(a) and Section 2(b).

Section 3. Standstill.

(a) Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period, neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner, acting alone or in concert with others:

(i) submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Exchange Act or
otherwise) or any notice of nomination or other business for consideration, or
nominate any candidate for election to the Board (including by way of Rule
14a-11 of Regulation 14A), other than as expressly permitted by this Agreement;

(ii) engage in, directly or indirectly, any “solicitation” (as defined in Rule
14a-1 of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock or grant a proxy with respect to the voting of the Common Stock or other
voting securities to any person other than to the Board or persons appointed as
proxies by the Board;

(iii) seek to call, or to request the call of, a special meeting of the
Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company;

(iv) vote for any nominee or nominees for election to the Board, other than
those nominated or supported by the Board;

(v) except as specifically provided in Section 1 and Section 2 of this
Agreement, seek to place a representative or other Affiliate, Associate or
nominee on the Board or seek the removal of any member of the Board or a change
in the size or composition of the Board;

(vi) disclose publicly, or privately in a manner that could reasonably be
expected to become public, any intention, plan or arrangement inconsistent with
the foregoing;

(vii) take any action challenging the validity or enforceability of any
provisions of this Section 3(a);

(viii) publicly request that the Company amend or waive any provision of this
Section 3(a); or

 

3



--------------------------------------------------------------------------------

(ix) enter into any agreement, arrangement or understanding concerning any of
the foregoing (other than this Agreement) or encourage or solicit any person to
undertake any of the foregoing activities;

provided, however, that nothing in this Section 3(a) or elsewhere in this
Agreement shall prohibit (A) an Investor Director, acting in his or her
fiduciary capacity as a director of the Company, from (1) taking any action or
making any statement at any meeting of the Board or of any committee thereof, or
(2) making any statement to the Chief Executive Officer, the Chief Financial
Officer or any other director of the Company; (B) an Investor Director, acting
in his or her fiduciary capacity as a director of the Company, from making any
statement or disclosure determined (on advice of outside legal counsel) to be
required under the federal securities laws or other applicable laws; (C) any
Investor from privately making any statement or expressing or disclosing such
Investor’s views in private to the Chief Executive Officer, the Chief Financial
Officer or another other officer or director of the Company; or (D) any
Investor, Affiliate or Associate from voting in such manner as it deems
appropriate on any matter unrelated to the election of directors of the Company
and the other matters referenced in Section 2(a).

(b) As used in this Agreement:

(i) the term “Affiliate” means a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the person specified with respect to the specific action at issue
hereunder; the term “Associate” means any corporation or organization controlled
by the person specified, any trust or other estate in which such person has a
substantial beneficial interest or as to which such person serves as a trustee
or in a similar fiduciary capacity, and any relative or spouse of such person,
or any relative of such spouse, who has the same home as such person, in each
case, with respect to the specific action at issue hereunder; the term “control”
shall have the meaning set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act; the terms “beneficial owner” and “beneficial ownership” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act; and the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature; and

(ii) the term “Standstill Period” shall mean the period commencing upon the date
of this Agreement, and ending on the earlier of (A) ten (10) business days prior
to the deadline for submission of stockholder nominations for the Company’s 2014
annual meeting of stockholders pursuant to the Company’s Restated Bylaws, as in
effect from time to time (any amendment to which during the Standstill Period
the Company shall give the Investors contemporaneous written notice) and
(B) such date, if any, as the Company has breached in any material respect any
of its representations, warranties, commitments or obligations set forth in this
Agreement and such breach has not been cured within fifteen (15) days following
written notice of such breach.

Section 4. Settlement of Delaware Litigation. Simultaneously with the execution
of this Agreement, the Company and Plaintiff Iroquois shall execute the
Stipulation of Settlement

 

4



--------------------------------------------------------------------------------

set forth as Exhibit B hereto (the “Stipulation of Settlement”) and cooperate in
the prompt submission of the Stipulation of Settlement for approval by the Court
of Chancery of the State of Delaware. In the event that the Stipulation of
Settlement does not receive approval, the Parties agree to work collaboratively
to obtain approval of the settlement of the Delaware Litigation.

Section 5. Resignation Letter. As a condition to commencement of a term on the
Board (or nomination therefor), each Investor Director shall provide to the
Company an irrevocable letter of resignation which shall become effective
fifteen (15) days after written notice of a material breach by any Investor of
this Agreement is provided to the breaching Investor by the Company (unless such
breach is cured within such fifteen (15) day period); provided, that if such
alleged breaching Investor disputes such breach, the resignation of such
Investor Director shall not become effective until (i) the Investor agrees not
to dispute such breach in writing or (ii) a court of competent jurisdiction in a
final judgment on the merits (whether or not subject to appeal) has confirmed or
determined the existence of such breach.

Section 6. Release. The Investors, on behalf of themselves and their respective
Affiliates, partners, members and shareholders, hereby release Helen C. Adams,
Raymond C. Smith and George W. VanDeWeghe, Jr., directors of the Company as of
the date hereof, from any claims, demands, rights, liabilities, damages,
actions, losses, obligations, judgments, suits, fees, expenses, costs, any other
relief of any nature whatsoever, matters, issues and causes of action of any and
every kind, nature or description whatsoever, whether known or unknown, under
state, federal, local, common, foreign or statutory law or any other law, rule
or regulation, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, concealed or hidden, or matured or unmatured that, in each case,
were or could have been asserted against them in connection with (i) the
Delaware Litigation, (ii) the Nomination Letter or (iii) the Schedule 13D
regarding the Company filed by Iroquois with the SEC on January 17, 2013, as
amended. For the avoidance of doubt, nothing in this Section 6 shall have the
effect of releasing the claims Iroquois asserted derivatively on behalf of LRAD
in the Delaware Litigation. In the event that the Court in the Derivative
Litigation finds that the release by Iroquois or the other Investors contained
in this Section 6 would, if effective, preclude Iroquois’ ability to serve as a
derivative plaintiff, the release given by Iroquois and/or the other Investors
shall be deemed void to the extent the Court so finds, without affecting the
validity of the remainder of this Agreement and any part of the release not
affected by the Court’s determination.

Section 7. Representations and Warranties of the Company. The Company represents
and warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation

 

5



--------------------------------------------------------------------------------

of, any organizational document, or any material agreement, contract,
commitment, understanding or arrangement to which the Company is a party or by
which it is bound.

Section 8. Representations and Warranties of the Investors. Each Investor, on
behalf of itself, represents and warrants to the Company that (a) as of the date
hereof, such Investor beneficially owns only the number of shares of Common
Stock as described opposite its name on Exhibit A and Exhibit A includes all
Affiliates of any Investors that own any securities of the Company beneficially
or of record, (b) this Agreement has been duly and validly authorized, executed
and delivered by such Investor, and constitutes a valid and binding obligation
and agreement of such Investor, enforceable against such Investor in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) such Investor has the authority to execute the Agreement,
and to bind such Investor to the terms hereof and (d) the execution, delivery
and performance of this Agreement by such Investor does not and will not violate
or conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound.

Section 9. Mutual Non-Disparagement.

(a) Each Investor agrees that, during the Standstill Period, neither it nor any
of its Affiliates or Associates will, and it will cause each of its Affiliates
and Associates not to, directly or indirectly, in any capacity or manner, make,
express, transmit speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory toward, the Company or any of its directors, officers, Affiliates,
subsidiaries, employees, agents or representatives (collectively, the “Company
Representatives”), or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or proprietary
information of the Company or its subsidiaries or Affiliates, or derogatorily to
malign, harm, disparage, defame or damage the reputation or good name of the
Company, its business or any of the Company Representatives.

(b) The Company hereby agrees that, during the Standstill Period, neither it nor
any of its Affiliates will, and it will cause each of its Affiliates not to,
directly or indirectly, in any capacity or manner, make, express, transmit,
speak, write, verbalize or otherwise communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether verbal, in writing, electronically transferred or
otherwise, that might reasonably be construed to be derogatory toward, any
Investor or any of its agents or representatives (collectively, the “Investor
Representatives”), or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or

 

6



--------------------------------------------------------------------------------

proprietary information of any Investor or its subsidiaries or Affiliates, or
derogatively to malign, harm, disparage, defame or damage the reputation or good
name of any Investor or Investor Representative.

(c) Notwithstanding the foregoing, nothing in this Section 9 or elsewhere in
this Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such Party must provide written notice to the other Parties at least two
(2) business days prior to making any such statement or disclosure required
under the federal securities laws or other applicable laws that would otherwise
be prohibited by the provisions of this Section 9, and reasonably consider any
comments of such other Parties.

Section 10. Public Announcements. Promptly following the execution of this
Agreement, the Company and the Investors shall jointly issue a mutually
agreeable press release (the “Mutual Press Release”) announcing the terms of
this Agreement, substantially in the form attached hereto as Exhibit C. Prior to
the issuance of the Mutual Press Release, neither the Company nor the Investors
shall issue any press release or public announcement regarding this Agreement or
take any action that would require public disclosure thereof without the prior
written consent of the other Party. No Party or any of its Affiliates shall make
any public statement (including, without limitation, in any filing required
under Regulation 13D under the Exchange Act) concerning the subject matter of
this Agreement inconsistent with the Mutual Press Release.

Section 11. Specific Performance. Each of the Investors, on the one hand, and
the Company, on the other hand, acknowledges and agrees that irreparable injury
to the other Party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive or other equitable
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available.

Section 12. Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by electronic
transmission (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (c) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

If to the Company, addressed to:

LRAD Corporation

16990 Goldentop Rd., Ste. A

 

7



--------------------------------------------------------------------------------

San Diego, California 92127

Attention: Katherine H. McDermott

Tel: (858) 676-1112

Fax: (858) 676-1080

Email: KathyMcDermott@lradx.com

with a copy to (for information purposes only):

Durham Jones & Pinegar, P.C.

192 E. 200 N., Third Floor

St. George, UT 84770

Attention: Joshua E. Little, Esq.

Tel: (435) 674-0400

Fax: (435) 628-1610

Email: jlittle@djplaw.com

and

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, California 92130

Attention: Craig M. Garner, Esq.

Tel: (858) 523-5400

Fax: (858) 523-5450

Email: craig.garner@lw.com

If to the Investors, addressed to:

Iroquois Capital Management LLC

641 Lexington Avenue, 26th Floor

New York, New York 10022

Attention: Joshua Silverman

Tel: (212) 974-3070

Fax: (212) 207-3452

Email: jsilverman@icfund.com

with a copy to (for information purposes only):

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Patrick J. Dooley, Esq.

Tel: (212) 872-1080

Fax: (212) 872-1002

Email: pdooley@akingump.com

 

8



--------------------------------------------------------------------------------

Section 13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Law of the State of Delaware, without regard to conflict of
law principles thereof.

Section 14. Exclusive Jurisdiction. Each Party to this Agreement (i) irrevocably
and unconditionally submits to the personal jurisdiction of the state courts of
the State of Delaware and the federal courts of the United States of America
located in the State of Delaware, (ii) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, (iii) agrees that any actions or proceedings arising in
connection with this Agreement or the transactions contemplated by this
Agreement shall be brought, tried and determined only in the Court of Chancery
of the State of Delaware (or, only if said Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), (iv) waives any claim of improper venue or any claim that
those courts are an inconvenient forum and (v) agrees that it will not bring any
action relating to this Agreement or the transactions contemplated hereunder in
any court other than as specified in clause (iii) of this Section 14. The
Parties to this Agreement agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 12 or in such other manner as may be permitted by applicable Law, shall
be valid and sufficient service thereof.

Section 15. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15.

Section 16. Entire Agreement. This Agreement and the Stipulation of Settlement
constitute the full and entire understanding and agreement among the Parties
with regard to the subject matter hereof, and supersedes all prior agreements
with respect to the subject matter hereof.

Section 17. Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have

 

9



--------------------------------------------------------------------------------

no application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

Section 18. Amendment. This Agreement may be modified, amended or otherwise
changed only in a writing signed by all of the Parties.

Section 19. Successors and Assigns. This Agreement shall bind the successors and
permitted assigns of the Parties, and inure to the benefit of any successor or
permitted assign of any of the parties; provided, however, that no party may
assign this Agreement without the prior written consent of the other Parties.

Section 20. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party shall have received a counterpart hereof
signed by all of the other Parties. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF format or by facsimile shall be sufficient to
bind the parties to the terms and conditions of this Agreement.

Section 21. Attorneys’ Fees. In the event any Party shall fail to perform any of
its material obligations under this Agreement and another Party hereto shall
bring suit, and establish, in a court of proper jurisdiction under Section 14
(after all appeals) that the actions of such alleged breaching Party giving rise
to such breach were undertaken with the actual intent and actual purpose of
materially breaching this Agreement, then all reasonable third party out-of
pocket fees and expenses, including, without limitation, reasonable attorneys’
fees and expenses, that may be incurred by the prevailing Party in enforcing
this Agreement as relates to such material breach shall be paid by the
materially breaching Party; provided that prior to initiating such suit, the
claiming Party shall give the other Parties written notice of the claimed breach
and ten (10) days from receipt of such notice to cure any claimed breach.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

LRAD CORPORATION By:  

/S/ THOMAS R. BROWN

Name:   Thomas R. Brown Title:   President & CEO INVESTORS: IROQUOIS CAPITAL
MANAGEMENT L.L.C. By:  

/S/ JOSHUA SILVERMAN

Name:   Joshua Silverman Title:   Authorized Signatory IROQUOIS MASTER FUND LTD
By:  

/S/ JOSHUA SILVERMAN

Name:   Joshua Silverman Title:   Authorized Signatory By:  

/S/ JOSHUA SILVERMAN

  Joshua Silverman By:  

/S/ RICHARD ABBE

  Richard Abbe



--------------------------------------------------------------------------------

EXHIBIT A

 

Investor

   Shares of Common  Stock
Beneficially Owned*  

Iroquois Capital Management L.L.C.

     2,006,935   

Joshua Silverman

     21,167   

Richard Abbe

     285,034   

Total: 2,313,136

  

 

* See Schedule 13D/A filed with the SEC by Investors on March 4, 2013 for more
detailed information.



--------------------------------------------------------------------------------

EXHIBIT B

Stipulation of Settlement



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

      :   IROQUOIS MASTER FUND, LTD.,   :     :  

Plaintiff,

  :     :  

v.

  :  

C.A. No. 7704-VCP

  :   RAYMOND C. SMITH, LAURA M. CLAGUE,   :   HELEN C. ADAMS, THOMAS R. BROWN  
:   and KATHERINE McDERMOTT,   :     :     :  

Defendants,

  :     :  

and

  :     :   LRAD CORPORATION,   :     :  

Nominal Defendant.

  :  

 

  :  

STIPULATION OF SETTLEMENT

This Stipulation of Compromise and Settlement (“Stipulation of Settlement” or
“Stipulation”) is dated as of May 22, 2013, and is entered into, by and among
the parties to the above-captioned stockholder derivative action (the “Action”):
a) Iroquois Master Fund, Ltd. (“Iroquois”) suing on behalf of Nominal Defendant
LRAD Corporation (“LRAD” or the “Company”); b) LRAD; and c) the individual
defendants, Raymond C. Smith, Laura M. Clague, Helen C. Adams, Thomas R. Brown,
and Katherine McDermott, (collectively the “Individual Defendants”), by and
through their respective counsel. All capitalized terms in this Stipulation have
the meanings as defined in paragraphs 1.1-1.26 herein.



--------------------------------------------------------------------------------

FACTUAL BACKGROUND LEADING TO THE SETTLEMENT

The Action is brought on behalf of Nominal Defendant LRAD, a Delaware
corporation headquartered in San Diego, California. LRAD develops and delivers
innovative directed acoustic products that beam, focus, and control sound over
short and long distances, primarily for use by government, military, law
enforcement and security entities.

On May 10, 2012, the Compensation Committee of the Board granted 975,000
nonqualified stock options to the Company’s Officers and Directors with strike
prices set at the stock’s closing price on the NASDAQ stock market on May 10,
2012 of $1.33 per share (the “Stock Option Grants”), pursuant to the Equity
Incentive Plan. Specifically, the Compensation Committee awarded 750,000 options
to LRAD’s CEO, Mr. Thomas Brown; 100,000 options to LRAD’s CFO, Ms. Katherine
McDermott; 50,000 options to each of Compensation Committee members and
Directors, Laura M. Clague and Admiral Raymond Smith; and 25,000 options to
Compensation Committee member and Director Helen C. Adams.

On July 23, 2012, Iroquois filed a complaint against the Individual Defendants,
on behalf of Nominal Defendant LRAD in the Delaware Court of Chancery: Iroquois
Master Fund, Ltd. v. Smith, et. al., Civil Action No. 7704-VCP. After LRAD and
the Individual Defendants moved to dismiss the Complaint on August 28, 2012,
Iroquois filed an amended complaint on November 19, 2012 (the “Amended
Complaint”).

In the Amended Complaint, Iroquois alleged that the stock options granted on
May 10, 2012 were undervalued and timed to coincide with negative earnings
announcements, and to precede positive announcements concerning future sales
contracts. The Amended Complaint alleged claims for breach of fiduciary duty,
unjust enrichment, and waste.

 

2



--------------------------------------------------------------------------------

On December 17, 2012, LRAD and the Individual Defendants moved to dismiss the
Amended Complaint. A hearing was held on Defendants’ motion to dismiss before
Vice Chancellor Donald F. Parsons on March 4, 2013. That motion is under
submission.

On January 17, 2013, Iroquois, on behalf of the Investors, delivered a letter to
the Company expressing an intention to nominate director candidates (the
“Nomination Letter”) for election to the Board at the Company’s Annual Meeting.

In or about February, 2013, the Parties entered into settlement negotiations.

INVESTIGATION AND RESEARCH CONDUCTED BY PLAINTIFF’S COUNSEL

Plaintiff’s Counsel represent that they have conducted an investigation during
the development and prosecution of the Action sufficient to comply with their
obligations under Court of Chancery Rule 11.

DENIAL OF WRONGDOING AND LIABILITY

The Individual Defendants have denied and continue to deny any wrongdoing
alleged or that could have been alleged, by Plaintiff with respect to each and
all claims, events, and transactions complained of in the Action. The Individual
Defendants assert that at all relevant times, they acted in good faith and in a
manner they reasonably believed to be in the best interests of LRAD and its
stockholders. The Individual Defendants deny the allegations that LRAD or the
Plaintiff or LRAD’s other stockholders have suffered damages, were harmed in any
way by the conduct alleged in the Action or that they are entitled to any
equitable or other relief. LRAD asserts that Iroquois was required to make a
demand upon its Board, prior to commencing the Action to request the desired
action and failed to do so. Iroquois asserts that demand was excused as futile.
Nonetheless, LRAD and the Individual Defendants have agreed to settle the Action
on the terms in this Stipulation. Without conceding the merit of any of

 

3



--------------------------------------------------------------------------------

Iroquois’s allegations, or lack of merit of any of the Individual Defendants’
defenses, and in order to avoid the potentially protracted time, expense, and
uncertainty associated with continued litigation, LRAD and the Individual
Defendants have concluded that it is desirable that the Action be fully and
finally settled in the manner and upon the terms and conditions set forth in
this Stipulation.

CLAIMS OF THE PLAINTIFF AND BENEFITS OF SETTLEMENT

Iroquois and Iroquois’s Counsel believe that the claims asserted in the Action
have merit and that their investigation supports the claims asserted. Without
conceding the merit of any of the Individual Defendants’ defenses or the lack of
merit of any of their allegations, and in order to avoid the potentially
protracted time, expense, and uncertainty associated with continued litigation,
including potential trial and appeals, Iroquois has concluded that it is
desirable that the Action be fully and finally settled in the manner and upon
the terms and conditions set forth in this Stipulation. Based on these
considerations, among others, Iroquois believes that the Settlement has
conferred or will confer substantial benefits upon and is in the best interests
of LRAD and Current LRAD Stockholders.

THE INVESTORS’ SETTLEMENT AGREEMENT

LRAD is simultaneously entering into an agreement with certain Investors,
including Iroquois (the “Investors Settlement Agreement”), attached hereto as
Exhibit A.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Iroquois, on
behalf of itself and derivatively on behalf of LRAD, LRAD, and the Individual
Defendants, by and through their respective counsel, subject to the approval of
the Court pursuant to Court of Chancery Rule 23.1(c), that all Released Claims
shall be finally and

 

4



--------------------------------------------------------------------------------

fully compromised, settled, discontinued, and released, and the Action shall be
dismissed with prejudice, as to all Released Parties, upon the following terms
and conditions:

1. Definitions

As used herein, the following terms have the meanings specified below:

1.1. “Action” means the following litigation pending in this Court, entitled:
Iroquois Master Fund, Ltd. v. Smith, et. al., Civil Action No. 7704-VCP.

1.2. “Annual Meeting” means the Company’s 2013 annual meeting of stockholders,
including any adjournment thereof.

1.3. “Affiliate” and “Associate” shall have the respective meanings set forth in
Rule 12b-2 promulgated by the SEC under the Exchange Act.

1.4. “Amended Complaint” means the complaint filed in this Action on
November 19, 2012.

1.5. “Beneficial Owner” and “Beneficial Ownership” shall have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act.

1.6. “Board” means the current directors serving on the LRAD Board of Directors.

1.7. “Company” or “LRAD” means LRAD Corporation and its predecessors,
successors, Affiliates, divisions and assigns.

1.8. “Court” means the Delaware Court of Chancery, New Castle County.

1.9. “Current LRAD Stockholder” or “Current LRAD Stockholders” means any record
or Beneficial Owner of LRAD common stock as of May 21, 2013, and their
successors in interest, who continue to hold their LRAD shares as of the date of
the Judgment (as defined in ¶1.15).

 

5



--------------------------------------------------------------------------------

1.10. “Defense Counsel” means counsel of record who represent LRAD and the
Individual Defendants in the Action: DLA Piper LLP (US).

1.11. “Effective Date” means the first date by which all of the events and
conditions specified in ¶6.1 have been met and have occurred.

1.12. “Final” means that with respect to any court order, including but not
limited to the Judgment (the form of which is attached hereto as Exhibit B),
such order represents a final and binding determination of all issues within its
scope and is not subject to further review on appeal or otherwise. An order
becomes “Final” when: (a) the date as of which the time to appeal the Court’s
order has expired without any appeal having been sought or taken; or (b) if an
appeal is filed, sought or taken, the date as of which the Delaware Supreme
Court has affirmed the Court’s original order without any material change
thereto. For purposes of this definition, an “appeal” includes, among others,
appeals as of right, discretionary appeals, interlocutory appeals, mandamus, or
prohibition, and any other proceedings of like kind. Notwithstanding the
foregoing, any appeal or other proceeding pertaining to any order issued with
respect to Plaintiff’s Counsel’s application for attorneys’ fees and/or
expenses, shall not in any way delay or preclude the Judgment from becoming
Final as defined herein.

1.13. “Individual Defendants” means Raymond C. Smith, Laura M. Clague, Helen C.
Adams, Thomas R. Brown, and Katherine McDermott.

1.14. “Investors Settlement Agreement” means Exhibit A to this Stipulation.

1.15. “Judgment” means the Order and Judgment of Dismissal to be rendered by the
Court, substantially in the form attached hereto as Exhibit B.

 

6



--------------------------------------------------------------------------------

1.16. “Notice of Settlement of the Action” or “Notice” means the notice to
stockholders of the Stipulation of Settlement and of the Settlement Hearing
Date, approved by the Court.

1.17. “Person” means an individual, corporation, limited liability company,
professional corporation, joint venture, limited liability partnership,
partnership, limited partnership, association, joint stock company, estate,
legal representative, trust, unincorporated association, government or any
political subdivision or agency thereof, and any business or legal entity and
their spouses, heirs, predecessors, successors, representatives, or assignees.

1.18. “Plaintiff” means Iroquois Master Fund, Ltd. and its predecessors,
successors, controlling shareholders, partners, joint ventures, subsidiaries,
Affiliates, Beneficial Owners, divisions and assigns.

1.19. “Plaintiff’s Counsel” means counsel who represent the Plaintiff in the
Action: the law firms of Rosenthal, Monhait & Goddess, P.A. and Abbey Spanier,
LLP.

1.20. “Related Parties” means each of the Individual Defendants’ heirs, estates,
executors, administrators, personal or legal representatives, beneficiaries,
spouses, insurers, attorneys, advisors , assigns, and any entity in which an
Individual Defendant and/or member(s) of his or her family has an interest, any
members of their immediate families, or any trust of which an Individual
Defendant is the settlor or which is for the benefit of any Individual Defendant
and/or member(s) of his or her family.

1.21. “Released Claims” shall collectively mean any and all claims (including
“Unknown Claims” as defined in ¶1.26 hereof), debts, demands, rights,
liabilities, damages, actions, losses, obligations, judgments, suits, fees,
expenses, costs, any other relief of any nature whatsoever, matters, issues and
causes of action of any and every kind, nature or description

 

7



--------------------------------------------------------------------------------

whatsoever, whether known or unknown, under state, federal, local, common,
foreign or statutory law or any other law, rule or regulation, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, concealed or
hidden, or matured or unmatured, direct or derivative (collectively, “Claims”)
that were or could have been asserted in the Action, derivatively or otherwise,
in the right of, or on behalf of, LRAD) or by Plaintiff as an investor against
any of the Released Persons, which are based upon or relate in any manner to the
allegations, matters, acts, facts, circumstances, transaction, events,
occurrences, disclosures, statements, representations, misrepresentations,
omissions, acts or failures to act, alleged in, referred to or otherwise
related, directly or indirectly, to (i) the Action or (ii) the subject matter or
allegations of the Action, including, without limitation, claims for breach of
fiduciary duty, including without limitation the duties of care, loyalty and/or
oversight, self-dealing, misrepresentation (whether intentional, negligent or
innocent), omission (whether intentional, negligent or innocent), concealment
(whether intentional, negligent or innocent), mismanagement, gross
mismanagement, abuse of control, waste, money damages, unjust enrichment, breach
of contract, or violations of any federal, state, local or foreign law, or any
other rule, law, or regulation, or any other source of legal or equitable
obligation of any kind or description in whatever forum or allegations that
could have been made in the Action.

1.22. “Released Persons” means each and all of the Individual Defendants and
their respective Related Parties.

1.23. “Settlement” means the proposed settlement and compromise of the Action as
provided for herein.

1.24. “Settlement Hearing Date” means the hearing date set by the Court to
consider approval of the Stipulation of Settlement.

 

8



--------------------------------------------------------------------------------

1.25. “Settling Parties” means, collectively, LRAD, the Individual Defendants,
and the Plaintiff on behalf of itself as an investor and derivatively on behalf
of LRAD.

1.26. “Unknown Claims” means any of the Released Claims which Plaintiff or LRAD
or Current LRAD Stockholders claiming through LRAD do not know or suspect to
exist in his, her, its or their favor at the time of the release of the Released
Persons, including claims which, if known by him, her, it or them, might have
affected his, her, its or their settlement with and release of the Released
Persons, or might have affected his, her, its or their decision not to object to
this Settlement. Plaintiff or LRAD or Current LRAD Stockholders claiming through
LRAD may hereafter discover facts in addition to or different from those which
he, she, it or they now knows or believes to be true with respect to the subject
matter of the Released Claims, but Plaintiff, LRAD, or Current LRAD Stockholders
claiming through LRAD shall expressly, upon the Effective Date, be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever
settled and released any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to,
conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence
of such different or additional facts. With respect to any and all Released
Claims, Plaintiff and LRAD stipulate, and agree that, except as provided herein,
upon the Effective Date, Plaintiff and LRAD expressly waive, and by operation of
the Final Judgment and Order shall have expressly waived the provisions, rights
and benefits of Section 1542 of the California Civil Code, which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER

 

9



--------------------------------------------------------------------------------

FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

Upon the Effective Date, Plaintiff for itself and on behalf of LRAD, and LRAD,
shall expressly waive, any and all provisions, rights and benefits conferred by
the law of any jurisdiction or any state or territory of the United States, or
principle of common law, which are similar, comparable or equivalent to
California Civil Code § 1542.

2. The Settlement

2.1. Restatement of Stock Option Grant of Thomas R. Brown (“Brown”). Defendant
Brown agrees to reprice the strike price of each and every of the 750,000
non-qualified stock options granted to him on May 10, 2012 from $1.33 to $3.00.
The repricing shall occur within three business days of the Effective Date,
assuming that an Effective Date occurs. Defendant Brown agrees not to exercise
any of the options that are the subject of this paragraph of the Stipulation
pending the Effective Date. If the Effective Date does not occur because the
Court does not issue the Judgment approving the settlement and dismissing the
case, or the Judgment does not become Final, paragraph 6.2 shall govern.

3. Order Approving Notice to Stockholders and Setting Settlement Hearing Date

3.1. Within five (5) days of the full execution of this Stipulation and the
Investors Settlement Agreement, the Settling Parties shall jointly submit this
Stipulation together with its exhibits to the Court and shall apply for entry of
the order, substantially in the form of Exhibit C attached hereto, providing for
the scheduling of the Settlement Hearing Date, and approving the mailing of a
Notice of Settlement of the Action, substantially in the form of Exhibit D
attached hereto or such other form of notice as approved by the Court
(“Scheduling Order”).

 

10



--------------------------------------------------------------------------------

3.2. No later than sixty (60) days prior to the Settlement Hearing Date, LRAD
shall provide Current LRAD Stockholders with notice of the Settlement by
disseminating by First Class Mail (or by more expedient means) the Notice to all
Current LRAD stockholders at their respective addresses currently set forth in
LRAD’s stock records, if known. If no address is known for beneficial owners,
LRAD shall use reasonable efforts to give notice to all beneficial owners of
LRAD common stock by providing additional copies of the Notice to any record
owner requesting the Notice for the purpose of distribution to such beneficial
owners.

3.3. LRAD shall pay for the costs associated with disseminating the Notice as
provided in ¶3.2 or in the form approved by the Court. At least ten (10) court
days prior to the Settlement Hearing Date, LRAD shall file with the Court an
appropriate declaration with respect to the posting, filing and publication of
the Notice.

4. Releases

4.1. Upon the Effective Date, (i) Plaintiff and Plaintiff’s Counsel, on their
own behalf and derivatively on behalf of LRAD (as nominal defendant); (ii) LRAD;
and (iii) Current LRAD Stockholders, to the extent claiming by, through, in the
right of, derivatively, or on behalf of LRAD; shall be deemed to have, and by
operation of the Judgment shall have, fully, finally and forever released,
relinquished, extinguished and discharged all Released Claims, including Unknown
Claims, against each and all of the Released Persons and shall be permanently
barred and enjoined from instituting, commencing or prosecuting or asserting any
Released Claim against any of the Released Persons.

4.2. Upon the Effective Date, each of the Released Persons shall be deemed to
have, and by operation of the Judgment shall have, fully, finally, and forever
released, relinquished, extinguished and discharged (i) Plaintiff and
Plaintiff’s Counsel; and (ii) LRAD, from all claims

 

11



--------------------------------------------------------------------------------

(including Unknown Claims as defined in ¶1.26) arising out of, relating to or in
connection with the institution, prosecution, assertion, settlement or
resolution of the Action or the Released Claims. Nothing herein shall in any way
impair or restrict the rights of LRAD or any Released Person to enforce the
terms of this Stipulation.

4.3. Notwithstanding the above, nothing herein is intended to or does release
the following claims (the “Reserved Claims”), which are reserved without
agreement or acknowledgment as to the merits or lack of those claims:

(a) Nothing herein is intended to affect any rights with respect to past or
future indemnification or advancement or payment of past or future legal fees
and defense costs arising under and pursuant to any Released Person’s respective
indemnification agreements with LRAD, LRAD’s certificate of incorporation or
by-laws, applicable law, equity or other contract, or any entitlement to
insurance coverage or insurance proceeds;

(b) The Released Persons and LRAD shall retain and reserve all rights to seek
contribution or equitable indemnification from any Person (other than a Released
Person) in connection with all actions, and any other litigation, matter,
proceeding, or investigation commenced after the date of this Stipulation; and

(c) Nothing provided for in Paragraphs 4.3(a) or 4.3(b) shall permit the
Released Persons to seek indemnification from LRAD for any settlement
consideration provided for in Section 2.1 above.

5. Plaintiff’s Counsel’s Attorneys’ Fees And Expenses

5.1. Except as stated in this paragraph and in ¶ 3.3, each party shall bear its
own attorneys’ fees and costs. Plaintiff and Plaintiff’s counsel may, however,
apply to the Court for

 

12



--------------------------------------------------------------------------------

an award of attorneys’ fees and expenses to be paid by LRAD (the “Fee Award”).
The Individual Defendants shall have no obligations with respect to the Fee
Award.

5.2. LRAD shall cause the Fee Award to be sent by wire transfer to Abbey Spanier
LLP (as receiving agent for all Plaintiff’s Counsel) within five (5) business
days after the Effective Date. LRAD and the Individual Defendants shall have no
liability whatsoever with respect to the allocation of the Fee Award among
Plaintiff’s Counsel. Any disapproval or modification of the Fee Award by the
Court shall not (i) affect the enforceability of this Settlement; or
(ii) provide any of the Settling Parties with the right to terminate the
Settlement as set forth in this Stipulation; or (iii) prevent the Judgment from
becoming Final.

6. Effective Dates; Conditions Of Settlement, Effect Of Non-Approval,
Cancellation Or Termination

6.1. The Effective Date shall be the date when of all of the following events
have occurred:

a) The Court has entered the Scheduling Order substantially similar in form to
Exhibit C, attached hereto;

b) The Court has approved the Settlement as described herein, following Notice
to Current LRAD Stockholders as provided in ¶3.2 herein;

c) The Court has entered the Judgment substantially in the form of Exhibit B,
attached hereto; and

d) The Judgment has become Final, as defined in ¶1.12.

6.2. If all of the conditions specified in ¶6.1 and its subparagraphs are not
met because the Court does not approve the Settlement, or the Judgment approving
the Settlement is reversed or fails to become Final, then the settlement shall
become null and void with the exception of

 

13



--------------------------------------------------------------------------------

¶3.3. The Parties shall then meet and confer to evaluate whether to submit a
modified Settlement for court approval.

7. Representations and Warranties

7.1. Each counsel or other Person executing the Stipulation or any of its
Exhibits on behalf of any party hereto hereby warrants that such Person has the
full authority to do so.

8. Miscellaneous Provisions

8.1. Intent of the Parties: The Settling Parties (a) acknowledge that it is
their intent to consummate the agreements embodied in this Stipulation; and
(b) agree to cooperate to the extent necessary to effectuate and implement all
terms and conditions of the Stipulation and to exercise their good faith best
efforts to accomplish the foregoing terms and conditions of the Stipulation.

8.2. Stay of Proceedings: Pending the Effective Date, (i) Plaintiff and
Plaintiff’s counsel agrees to stay all proceedings in this Action and not to
initiate any proceedings concerning the Released Claims other than those
incident to the Stipulation itself; and, (ii) if requested, to join on behalf of
LRAD with the Individual Defendants to seek to prevent or stay any other action
or claims brought seeking to assert any Released Claim. If any action that would
be barred by the releases contemplated by this Stipulation is commenced against
any of the Released Persons prior to the Effective Date, and such action is not
enjoined or dismissed prior to the Effective Date, then the Stipulation and the
Stipulation shall be canceled and terminated.

8.3. No Admission of Liability: Neither the Stipulation, including any exhibits
attached hereto nor any act performed or document executed pursuant to or in
furtherance of the Stipulation, including any exhibits attached hereto: (a) is
or may be deemed to be or may be

 

14



--------------------------------------------------------------------------------

used as an admission of, or evidence of, the validity or invalidity of any
Released Claim, or of any wrongdoing or liability or lack thereof of the
Individual Defendants or Released Persons; or (b) is or may be deemed to be or
may be used as an admission of, or evidence of, any fault or omission or lack
thereof of any of the Individual Defendants or Released Persons in any
proceeding of any kind or nature, including civil, criminal or administrative
proceeding in any court, administrative agency or other tribunal. LRAD, the
Individual Defendants or Released Persons may file the Stipulation and/or the
Judgment in any action that may be brought against them in order to support a
defense or counterclaim based on principles of res judicata, collateral
estoppel, full faith and credit, release, standing, good faith Stipulation,
judgment bar or reduction or any other theory of claim preclusion or issue
preclusion or similar defense or counterclaim. The Individual Defendants have
denied and continue to deny each and all of the claims alleged in the Action.
Plaintiff or LRAD may file the Stipulation in any proceeding brought to enforce
any of its terms or provisions. The Settling Parties and their counsel, and each
of them, agree, to the extent permitted by law, that all agreements made and
orders entered during the course of the Action relating to the confidentiality
of information shall survive this Stipulation.

8.4. Effect of Merger or Change of Control: The Settling Parties agree that this
Stipulation will run to their respective successors-in-interest, and they
further agree that any planned, proposed or actual sale, merger or change in
control of LRAD shall not void this Stipulation, and that in the event of a
planned, proposed or actual sale, merger or change-in-control of LRAD they will
continue to seek final approval of this Stipulation expeditiously, including,
but not limited to, adhering to the schedule set forth in the Scheduling Order.

8.5. No Future Litigation: Plaintiff agrees not to institute, join in, or
cooperate in any way in any threatened, pending, or future litigation, lawsuit,
claim or action against the Released

 

15



--------------------------------------------------------------------------------

Persons, or any of them, alleging, prosecuting, regarding, concerning, relating
to, referring to or arising out of in any way the Released Claims.

8.6. Representation of No Assignment: Plaintiff warrants and represents that it
has not assigned or transferred or attempted to assign or transfer to any person
or entity any Released Claim or any portion thereof or interest therein.

8.7. Arm’s Length Negotiation: This Stipulation has been negotiated by the
Settling Parties at arm’s length and all are represented by counsel. No
provision or ambiguity in this Stipulation shall be construed or interpreted
against any of the Settling Parties by virtue of his/her/its participation in
the drafting of this Stipulation. The Stipulation shall in all cases be
construed as a whole, according to its fair meaning and not strictly for or
against any of the Settling Parties.

8.8. Consideration: The covenants contained in this Stipulation provide good and
sufficient consideration for every promise, duty, release, obligation, agreement
and right contained in this Stipulation.

8.9. Incorporation: All of the Exhibits to the Stipulation are fully
incorporated herein by reference.

8.10. Amendment: The Stipulation may be amended or modified only by a written
instrument signed by or on behalf of all Settling Parties or their respective
successors-in-interest.

8.11. Counterparts: This Stipulation may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

8.12. Successors and Assigns: This Stipulation shall bind the successors and
permitted assigns of the Settling Parties and Released Persons, and inure to the
benefit of any successor or

 

16



--------------------------------------------------------------------------------

permitted assign of any of the parties; provided, however, that no party may
assign this Stipulation without the prior written consent of the other Settling
Parties.

8.13. Subject Matter Jurisdiction: The Court shall retain jurisdiction with
respect to implementation and enforcement of the terms of the Stipulation, and
all parties hereto submit to the jurisdiction of the Court for purposes of
implementing and enforcing the Stipulation embodied in the Stipulation and for
any matters arising out of, concerning or relating thereto.

8.14. Choice of Law: The Stipulation, and the Exhibits hereto shall be
considered to have been negotiated, executed and delivered, and to be wholly
performed, in the State of Delaware, and the rights and obligations of the
parties to the Stipulation shall be construed and enforced in accordance with,
and governed by, the internal substantive laws of the State of Delaware without
giving effect to that State’s choice of law principles.

IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys.

 

    ROSENTHAL, MONHAIT & GODDESS, PA    

 

    Jessica Zeldin (DE Bar No. 3558)

OF COUNSEL:

 

ABBEY SPANIER, LLP

212 E. 39th Street

New York, NY 10016

(212) 889-3200

    919 N. Market Street, Suite 1401     PO Box 1070     Wilmington, DE 19899  
  (302) 656-4433    

Attorneys for Plaintiff Iroquois Master Fund Ltd.

 

17



--------------------------------------------------------------------------------

DLA PIPER LLP (US)

 

John L. Reed (DE Bar No. 003023)

919 N. Market Street, Suite 1500

Wilmington, DE 19801

(302) 468-5635

 

Shirli Fabbri Weiss (CA Bar No. 79225)

401 B Street, Suite 1700

San Diego, CA 92101-4297

(619) 699-3650

 

Attorneys for the Individual Defendants and Nominal Defendant LRAD Corporation

 

18



--------------------------------------------------------------------------------

Exhibit B

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

    IROQUOIS MASTER FUND, LTD.,   :  

Plaintiff,

  :     :  

v.

  :  

C.A. No. 7704-VCP

  :   RAYMOND C. SMITH, LAURA M. CLAGUE,   :   HELEN C. ADAMS, THOMAS R. BROWN  
:   and KATHERINE McDERMOTT,   :  

Defendants,

  :  

and

  :   LRAD CORPORATION,   :  

Nominal Defendant.

  :  

 

  :  

ORDER AND FINAL JUDGMENT

WHEREAS, a hearing was held before this Court on             , 2013 pursuant to
this Court’s Scheduling Order With Respect to Notice and Settlement Hearing,
dated             , 2013 (the “Scheduling Order”), and upon a Stipulation of
Settlement dated May     , 2013 (the “Stipulation”) outlining a settlement of
the above-captioned action (the “Action”), which is incorporated herein by
reference. The parties appeared by their attorneys of record. The Court heard
and considered the submissions and evidence presented in support of the proposed
settlement and the application for an award of attorneys’ fees and expenses. The
opportunity to be heard was given to all other persons requesting to be heard in
accordance with the Scheduling Order. The Court considered, among other matters,
the benefits of the proposed Stipulation and the risks, complexity, expense and
probable duration of further litigation. The



--------------------------------------------------------------------------------

proposed Stipulation and the application for an award of attorneys’ fees and
expenses was heard and considered by the Court.

This Order and Final Judgment (“Judgment”) incorporates by reference the
definitions in the Stipulation and, unless otherwise defined, all capitalized
terms shall have the same meanings as set forth in the Stipulation.

IT IS ORDERED, ADJUDGED AND DECREED, this      day of             , 2013 that:

1. The Court finds that Plaintiff and Plaintiff’s Counsel have adequately
represented the interests of LRAD Corporation (“LRAD” or the “Company”) and
Current LRAD Stockholders with respect to the Action, the claims asserted
therein, and all Released Claims.

2. The Court finds that the Stipulation is fair, reasonable, adequate, and in
the best interests of LRAD and Current LRAD Stockholders.

3. This Court approves the Stipulation in all respects, and the parties are
directed to consummate the settlement in accordance with the terms of the
Stipulation. The Register in Chancery is directed to enter and docket this
Judgment.

4. The Notice of Pendency and Settlement of Action (the “Notice”) has been given
to all Current LRAD Stockholders pursuant to and in the manner directed by the
Scheduling Order, proof of mailing, and other dissemination of the Notice was
filed with the Court and full opportunity to be heard has been offered to all
parties, current stockholders of the Company, and persons in interest. The Court
finds that the form and means of the Notice was the best notice practicable
under the circumstances and was given in full compliance with the requirements
of Court of Chancery Rule 23.1 and due process of law, and that all Current LRAD
Stockholders are bound by this Judgment.



--------------------------------------------------------------------------------

5. This Court has jurisdiction over the subject matter of the Action, including
all matters necessary to effectuate the Stipulation and this Judgment and over
all parties to the Action, including Plaintiff, Current LRAD Stockholders and
all Defendants (including nominal defendant LRAD).

6. The Action and all claims contained therein, as well as all of the Released
Claims, are dismissed with prejudice. As between Plaintiff and Defendants, the
parties are to bear their own costs, except as otherwise provided in the
Stipulation and in this Judgment.

7. Except as otherwise provided in the Stipulation, Plaintiff (on its own behalf
and derivatively on behalf of LRAD), Plaintiff’s Counsel, LRAD, and each and
every Current LRAD Stockholder claiming by, through, in the right of,
derivatively, or on behalf of LRAD, by operation of this Judgment, fully,
finally, and forever release, relinquish and discharge the Released Persons from
any and all of the Released Claims.

8. Except as otherwise provided in the Stipulation, each of Released Persons, by
operation of this Judgment, fully, finally, and forever release, relinquish and
discharge Plaintiff, Plaintiff’s Counsel, LRAD, and each and every Current LRAD
Stockholder claiming by, through, in the right of, derivatively, or on behalf of
LRAD from any and all claims arising from the institution or prosecution of the
Actions.

9. Except as otherwise provided in the Stipulation, the parties (including LRAD)
are permanently and finally enjoined from instituting, commencing, prosecuting,
continuing, or in any way participating in, whether directly or indirectly,
representatively, individually, derivatively on behalf of LRAD, or in any other
capacity, any action or other proceeding asserting any Released Claims against
any or all of the Released Persons or any party, or their respective attorneys.



--------------------------------------------------------------------------------

10. Nothing in this Judgment shall in any way impair or restrict the rights of
the Defendants (including nominal defendant LRAD) or the rights of any party to
enforce the terms of the Stipulation.

11. Plaintiff’s Counsel are awarded attorneys’ fees and expenses in the sum of
$         which the Court finds to be fair and reasonable, to be paid by LRAD in
accordance with the terms of the Stipulation.

12. Neither the Stipulation, this Judgment, nor any act performed or document
executed pursuant to or in furtherance of the Stipulation: (a) is or may be
deemed or offered or received in evidence as a presumption, a concession, or an
admission of any fault, liability, or wrongdoing, and except as required to
enforce this Stipulation, shall not be offered or received in evidence or
otherwise used by any party in any action, whether civil, criminal, or
administrative; or (b) shall be interpreted as an admission of liability or
wrongdoing on the part of the Individual Defendants, nor an admission on the
part of Plaintiff of any lack of merit of the claims asserted in the Action.
Notwithstanding the foregoing, LRAD and any of the Individual Defendants may
file the Stipulation, or any judgment or order of the Court related hereto, in
any action that has been or may be brought against them, in order to support a
claim or defense based on principles of res judicata, collateral estoppel,
release, good faith settlement, judgment bar or reduction, or any other theory
of claim preclusion or issue preclusion or similar defense or counterclaim.

13. Without affecting the finality of this Judgment in any way, the Court
reserves jurisdiction over all matters and disputes relating to the Stipulation
and this Judgment, and may enter additional orders as may from time to time be
necessary to implement and enforce the



--------------------------------------------------------------------------------

Stipulation and this Judgment. Nothing herein dismisses or releases any claim by
or against any party to the Stipulation arising out of a breach of the
Stipulation or violation of this Judgment.

 

 

Vice Chancellor



--------------------------------------------------------------------------------

EXHIBIT C

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

    IROQUOIS MASTER FUND, LTD.,   :  

Plaintiff,

  :     :  

v.

  :  

C.A. No. 7704-VCP

  :   RAYMOND C. SMITH, LAURA M. CLAGUE,   :   HELEN C. ADAMS, THOMAS R. BROWN  
:   and KATHERINE McDERMOTT,   :  

Defendants,

  :  

and

  :   LRAD CORPORATION,   :  

Nominal Defendant.

  :  

 

  :  

SCHEDULING ORDER WITH RESPECT

TO NOTICE AND SETTLEMENT HEARING

WHEREAS, the parties to the above-captioned action (the “Action”) have entered
into a Stipulation of Settlement dated May     , 2013 (the “Stipulation”), which
sets forth the terms and conditions for the proposed settlement and dismissal
with prejudice of the Action, subject to review and approval by this Court
pursuant to Court of Chancery Rule 23.1 upon notice to the current stockholders
of nominal defendant LRAD Corporation (“LRAD”);

NOW, upon application of the parties, after review and consideration of the
Stipulation filed with the Court and the exhibits annexed thereto,

IT IS HEREBY ORDERED this      day of             , 2013 as follows:



--------------------------------------------------------------------------------

1. A hearing (the “Settlement Hearing”) shall be held on             , 2013, at
     .m. in the Court of Chancery, New Castle County Courthouse, 500 North King
Street, Wilmington, Delaware 19801, to (a) determine whether the proposed
settlement, on the terms and conditions provided for in the Stipulation, is
fair, reasonable, and adequate and in the best interests of LRAD and its current
stockholders; (b) determine whether the Court should finally approve the
Stipulation and enter the Order and Final Judgment (the “Judgment”) as provided
in the Stipulation, dismissing the Action with prejudice and extinguishing and
releasing the Released Claims (as defined in the Stipulation); (c) hear and
determine any objections to the proposed settlement; (d) rule on plaintiff’s
counsel’s Fee and Expense Application (as defined in the Stipulation); and
(e) rule on such other matters as the Court may deem appropriate.

2. The Settlement Hearing may be adjourned by the Court from time to time
without further notice to anyone other than the parties to the Action and any
Objectors (as defined herein).

3. The Court reserves the right to approve the Stipulation at or after the
Settlement Hearing with such modifications as may be consented to by the parties
to the Stipulation and without further notice.

4. The Court approves, in form and content, the Notice of Pendency of Settlement
of Action (the “Notice”) filed by the parties with the Stipulation as Exhibit D
and finds that the giving of notice substantially in the manner set forth herein
meets the requirement of Court of Chancery Rule 23.1 and due process, and is the
best notice practicable under the circumstances. No less than sixty
(60) calendar days prior to the Settlement Hearing, LRAD shall cause the Notice,
substantially in the form annexed as Exhibit D to the Stipulation, to be
distributed, by First-Class Mail (or by more expedient means), to all Current
LRAD Stockholders at their



--------------------------------------------------------------------------------

respective addresses currently set forth in LRAD’s stock records, if known.
Additionally, LRAD shall use reasonable efforts to give notice to all beneficial
owners of common stock of LRAD by providing additional copies of the Notice to
any record holder requesting the Notice for purposes of distribution to such
beneficial owners. All of the expenses related to the distribution of the Notice
shall be paid in accordance with the terms of the Stipulation.

5. At least ten (10) court days prior to the Settlement Hearing, LRAD shall file
an appropriate affidavit attesting to provision of the Notice in accordance with
this Order.

6. As set forth in the Notice, any record or beneficial stockholder of LRAD who
objects to the Stipulation, the proposed Judgment to be entered, and/or the Fee
and Expense Application who wishes to be heard (“Objector”), may appear in
person or by his, her, or its attorney at the Settlement Hearing and present any
evidence or argument that may be proper and relevant; provided, however, that no
Objector shall be heard or entitled to contest the approval of the terms and
conditions of the settlement, or, if approved, the Judgment to be entered
thereon, unless he, she, or it has, no later than ten (10) business days before
the Settlement Hearing (unless the Court in its discretion shall thereafter
otherwise direct, upon application of such person and for good cause shown),
filed with the Register in Chancery, Court of Chancery, New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801, and served
(electronically, by hand, or by overnight mail) on counsel, at the addresses
below, the following: (a) proof of current ownership of LRAD stock; (b) a
written notice of the Objector’s intention to appear; (c) a detailed statement
of the objections to any matter before the Court; and (d) a detailed statement
of all of the grounds thereon and the reasons for the Objector’s desire to
appear and to be heard, as well as all documents or writings which the Objector
desires the Court to consider.



--------------------------------------------------------------------------------

Jessica Zeldin, Esq.

Rosenthal Monhait & Goddess, P.A.

919 Market Street, Suite 1401

Citizens Bank Center

P.O. Box 1070

Wilmington, DE 19899

jzeldin@rmgglaw.com

Attorneys for Plaintiff Iroquois Master Fund, Ltd.

John L. Reed, Esq.

DLA Piper LLP

919 N. Market Street, Suite 1500

Wilmington, DE 19801

john.reed@dlapiper.com

Attorneys for Defendants Raymond C. Smith,

Laura M. Clague, Helen C. Adams, Thomas R. Brown

and Katherine McDermott and Nominal Defendant LRAD Corporation

7. Any person or entity who fails to object in the manner prescribed above shall
be deemed to have waived such objection (including the right to appeal), unless
the Court in its discretion allows such objection to be heard at the Settlement
Hearing, and shall forever be barred from raising such objection in this Action
or any other action or proceeding or otherwise contesting the Stipulation, or
the Fee and Expense Application, and will otherwise be bound by the Judgment to
be entered and the releases to be given.

8. At least thirty (30) business days prior to the Settlement Hearing,
plaintiff’s counsel shall file with the Court a brief in support of the
settlement, and plaintiff’s counsel’s Fee and Expense Application. Any
objections to the Fee and Expense Application by defendants shall be filed and
served no later than fifteen (15) business days prior to the Settlement Hearing.

9. At least five (5) business days prior to the Settlement Hearing, the parties
may file with the Court a response brief to any objections made by an Objector
pursuant to Paragraph 6,



--------------------------------------------------------------------------------

above, and plaintiff may file and serve a brief response to any objections to
the Fee and Expense Application.

10. In the event that the Stipulation is not approved by the Court, the
settlement and any actions taken in connection therewith shall become null and
void for all purposes, and all negotiations, transactions, and proceedings
connected with it: (a) shall be without prejudice to the rights of any party
thereto; (b) shall not be deemed to be construed as evidence of, or an admission
by any party of any fact, matter, or thing; and (c) shall not be admissible in
evidence or be used for any purpose in any subsequent proceedings in the Action
or any other action or proceeding. The parties shall be deemed to have reverted
to their respective status in the Action as of the date and time immediately
prior to the execution of the Stipulation, and, except as otherwise expressly
provided, the parties shall proceed in all respects as if the Stipulation and
any related orders had not been entered.

11. All discovery and other proceedings in this Action (except as may be
necessary to carry out the terms and conditions of the proposed settlement) are
hereby stayed and suspended until further order of the Court. Except as provided
in the Stipulation, pending final determination of whether the Stipulation
should be approved, all parties to the Action are hereby enjoined against
instituting, commencing, prosecuting, continuing, or in any way participating
in, whether directly, representatively, individually, derivatively on behalf of
LRAD, or in any other capacity, any action or other proceeding asserting any
Released Claims.

12. The Court may, for good cause shown, extend any of the deadlines set forth
in this Order without further notice to anyone other than the parties to the
Action and any Objectors.

 

 

Vice Chancellor



--------------------------------------------------------------------------------

Exhibit D

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

IROQUOIS MASTER FUND, LTD.,   :  

Plaintiff,

  :     :  

v.

  :  

C.A. No. 7704-VCP

  :   RAYMOND C. SMITH, LAURA M. CLAGUE,   :   HELEN C. ADAMS, THOMAS R. BROWN  
:   and KATHERINE McDERMOTT,   :  

Defendants,

  :  

and

  :   LRAD CORPORATION,   :  

Nominal Defendant.

  :  

NOTICE OF PENDENCY OF SETTLEMENT OF ACTION

TO: ALL CURRENT STOCKHOLDERS OF LRAD CORPORATION

(TRADING SYMBOL: LRAD)

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS WILL BE
AFFECTED BY THE LEGAL PROCEEDINGS IN THIS LITIGATION. IF THE COURT APPROVES THE
PROPOSED SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE FAIRNESS,
REASONABLENESS, AND ADEQUACY OF THE PROPOSED SETTLEMENT, OR PURSUING THE CLAIMS
DEFINED HEREIN.

IF YOU HOLD LRAD CORPORATION COMMON STOCK FOR THE BENEFIT OF ANOTHER, PLEASE
PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL OWNER.

IF YOU DO NOT OBJECT TO THE PROPOSED SETTLEMENT OR THE ATTORNEYS’ FEE AND
EXPENSE AWARD, DESCRIBED IN THIS NOTICE, YOU ARE NOT OBLIGATED TO TAKE ANY
ACTION.



--------------------------------------------------------------------------------

I. WHY ARE YOU RECEIVING THIS NOTICE?

The purpose of this Notice is to tell you about: (i) a lawsuit (the “Action”) in
the Delaware Court of Chancery (the “Delaware Court”) brought on behalf of LRAD
Corporation (“LRAD” or the “Company”); (ii) a proposal to settle the Action as
provided in a Stipulation of Settlement (the “Stipulation”); and (iii) your
right, among other things, to attend and participate in a hearing to be held on
            , 2013 at     .m., in the Court of Chancery, New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801 (the “Settlement
Hearing”).

This Notice describes the rights you may have under the Stipulation and what
steps you may, but are not required to, take concerning the proposed settlement.
If the Court approves the Stipulation, the parties will ask the Delaware Court
to approve an Order and Final Judgment that would end the Action.

THE FOLLOWING DESCRIPTION DOES NOT CONSTITUTE FINDINGS OF ANY COURT. IT IS BASED
ON STATEMENTS OF THE PARTIES AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION OF
ANY OPINION OF ANY COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES
RAISED BY ANY OF THE PARTIES.

 

II. BACKGROUND: WHAT IS THE ACTION ABOUT?

Plaintiff Iroquois Master Fund, Ltd., (“Iroquois” or “Plaintiff”) is a current
LRAD stockholder. Plaintiff is represented by Rosenthal, Monhait & Goddess,
P.A., and Abbey Spanier, LLP (collectively, “Plaintiff’s Counsel”).

Nominal defendant LRAD is a Delaware corporation with its principal place of
business in San Diego, California. Defendants Raymond C. Smith, Laura M. Clague,
Helen C. Adams, Thomas R. Brown and Katherine McDermott (collectively, the
“Individual Defendants”) are present or former officers and/or directors of
LRAD. Defendants Smith, Clague and Adams comprised the Compensation Committee of
the LRAD Board of Directors. LRAD develops and delivers innovative directed
acoustic products that beam, focus, and control sound over short and long
distances, primarily for use by government, military, law enforcement and
security entities.

On May 10, 2012, the Compensation Committee granted 975,000 nonqualified stock
options to the Company’s Officers and Directors with strike prices set at the
stock’s closing price on the NASDAQ stock market on May 10, 2012 of $1.33 per
share (the “Stock Option Grants”), pursuant to the Equity Incentive Plan.
Specifically, the Compensation Committee awarded 750,000 options to LRAD’s CEO,
Brown; 100,000 options to LRAD’s CFO, McDermott; 50,000 options to each of
Compensation Committee members, Clague and Smith; and 25,000 options to
Compensation Committee member Adams.

On July 23, 2012, Iroquois filed the Action in the Delaware Court derivatively
on behalf of LRAD against the Individual Defendants, claiming that the
Individual Defendants breached

 

2



--------------------------------------------------------------------------------

their fiduciary duties of loyalty in connection with the issuance of the Stock
Option Grants. Defendants moved to dismiss the complaint.

On November 19, 2012, Plaintiff filed its Verified Amended Shareholder
Derivative Complaint (the “Amended Complaint”), asserting claims for breach of
fiduciary duty arising out of the Stock Option Grants. In the Amended Complaint,
Iroquois alleged that the stock options granted on May 10, 2012 were undervalued
and timed to coincide with negative earnings announcements, and to precede
positive announcements concerning future sales contracts. The Amended Complaint
alleged claims for breach of fiduciary duty, unjust enrichment, and waste.
Defendants filed a motion to dismiss the Amended Complaint on December 17, 2012.
The motion to dismiss was fully briefed and argued on March 4, 2013 and has not
been decided by the Court. The Individual Defendants have denied and continue to
deny that they have committed any act or omission giving rise to any breach of
fiduciary duty, liability, and/or violation of law.

On January 17, 2013, Iroquois, on behalf of itself and other investors in LRAD,
delivered a letter to the Company expressing an intention to nominate director
candidates (the “Nomination Letter”) for election to the Board at the Company’s
2013 Annual Meeting.

In or about February, 2013, the Parties entered into settlement negotiations
concerning the Action and the Nomination Letter.

In or about May, 2013, the Parties reached resolutions of the Action and of
certain matters related to the 2013 Annual Meeting, including the Nomination
Letter. The documents embodying those resolutions consist of the Stipulation
settling the Action and a settlement agreement resolving the matters related to
the 2013 Annual Meeting (the “Investors Settlement Agreement”), which were
executed simultaneously with each other.

In settlement of the Action and in consideration of releases described below and
in the Stipulation, defendants have agreed to amend Defendant Brown’s Stock
Option Grants to reprice from $1.33 to $3.00 the strike price of each of the
750,000 non-qualified stock options granted to him on May 10, 2012. The
settlement of the Action and the application by Plaintiff’s Counsel for an award
of attorneys’ fees and expenses are subject to the approval of the Delaware
Court.

In resolution of the matters related to the 2013 Annual Meeting, including the
Nomination Letter, the parties have agreed that LRAD’s Nominating and Corporate
Governance Committee will recommend the nomination of defendants Brown and
Clague, as “Continuing Directors,” and of General John G. Coburn, Dennis J. Wend
and Richard H. Osgood III as new directors for election at the 2013 Annual
Meeting, which meeting shall be held no later than June 30 2013. In addition the
parties have agreed to a voting agreement, a standstill agreement and releases
of any claims. LRAD has also agreed to reimburse Iroquois and the other
investors for the legal and advisory fees (including the proxy solicitor’s fees)
incurred in connection with the Nomination Letter and the Investors Settlement
Agreement. Said fees and expenses in the amount of $301,496 have now been paid
by LRAD. As set forth below, none of the foregoing fees have been incurred by or
paid to Plaintiff’s Counsel in the Action. The Company reserves the right to
argue that legal and advisory fees paid in connection with the Nomination Letter
and

 

3



--------------------------------------------------------------------------------

Investors Settlement Agreement should reduce the amount awarded in connection
with the settlement of the derivative action.

The foregoing is a summary of the resolution of the matters related to the 2013
Annual Meeting. The Investors Settlement Agreement dated as of May 21, 2013 is
annexed as Exhibit A to the Stipulation filed in the Delaware Court.

The Investors Settlement Agreement provides that execution of the settlement
embodied in the Stipulation and the parties’ cooperation in the submission of
the Stipulation to the Delaware Court were conditions to the Investors
Settlement Agreement. The Investors Settlement Agreement, which is final and
binding upon its execution and thus not subject to the Delaware Court’s
approval, is not conditioned on the Delaware Court’s approval of the settlement
embodied in the Stipulation.

 

III. HOW WAS THE SETTLEMENT REACHED?

In February 2013, the parties commenced settlement negotiations. The Stipulation
was later signed by all parties on May 21, 2013.

THE COURT HAS NOT FINALLY DETERMINED THE MERITS OF PLAINTIFF’S CLAIMS OR THE
DEFENSES THERETO. THIS NOTICE DOES NOT IMPLY THAT THERE HAS BEEN OR WOULD BE ANY
FINDING OF VIOLATION OF THE LAW BY THE INDIVIDUAL DEFENDANTS OR THAT RECOVERY
COULD BE HAD IN ANY AMOUNT IF THE ACTION WAS NOT SETTLED.

 

IV. WHAT ARE THE TERMS OF THE SETTLEMENT?

Under the Stipulation, Defendant Brown has agreed to reprice the strike price of
each and every of the 750,000 non-qualified stock options granted to him on
May 10, 2012 from $1.33 to $3.00. The repricing shall occur within three
business days of the Effective Date of the settlement, assuming that an
Effective Date occurs. Defendant Brown has agreed not to exercise any of the
750,000 options that are the subject of the settlement pending the Effective
Date.

Because the Action was brought for the benefit of LRAD, any recovery in the
Action (whether from this or any settlement or through a judgment in favor of
the Plaintiff) would go to LRAD. LRAD stockholders will not receive any direct
payment as a result of the Stipulation and will not need to fill out any kind of
claims form as a result of the settlement.

 

V. WHAT CLAIMS WILL THE SETTLEMENT RELEASE?

Under the Stipulation, the following releases will occur, except as noted below:

Plaintiff (on its own behalf and derivatively on behalf of LRAD), Plaintiff’s
Counsel, LRAD, and each and every current LRAD stockholder claiming by, through,
in the right of, derivatively, or on behalf of LRAD, shall fully, finally, and
forever release, relinquish, and

 

4



--------------------------------------------------------------------------------

discharge the Released Persons (as defined below) from any and all of the
Released Claims (as defined below).

Each of the Released Persons (as defined below) shall fully, finally, and
forever release, relinquish, and discharge Plaintiff, Plaintiff’s Counsel and
LRAD from any and all claims arising out of, relating to or in connection with
the institution, prosecution, assertion, settlement or resolution of the Action
or the Released Claims.

The “Released Persons” include: the Individual Defendants and their heirs,
estates, executors, administrators, personal or legal representatives,
beneficiaries, spouses, insurers, attorneys, advisors or assigns and any entity
in which an Individual Defendant and/or member of his or her family has an
interest, or any trust of which an Individual Defendant is the settlor or which
is for the benefit of any Individual Defendant and/or member of his or her
family.

The “Released Claims” include: any and all claims (including Unknown Claims) for
relief of any nature whatsoever or causes of action, debts, demands, rights,
liabilities, damages, actions, losses, obligations, judgments, suits, fees,
expenses, costs, matters, issues and causes of action, known or unknown,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
concealed or hidden, or matured or unmatured, direct or derivative, that were or
could have been asserted in the Action derivatively or otherwise, or by
Plaintiff against LRAD or the Released Persons, based on or relating to the
facts, transactions, events, occurrences, acts, disclosures, statements, or
omissions that were alleged or could have been alleged in the Action or the
subject matter or allegations of the Action.

 

VI. WHAT ARE THE REASONS FOR SETTLING THE ACTION?

Plaintiff and Plaintiff’s Counsel believe that the claims asserted in the Action
have merit and that Plaintiff’s Counsel’s investigation supports the claims
asserted, but also believe that the settlement set forth above provides
substantial and immediate benefits for LRAD and its current stockholders.
Plaintiff and its counsel have taken into account the uncertain outcome and the
risk of any litigation, especially in complex stockholder litigation such as the
Action, as well as the difficulties and delays inherent in such litigation.
Plaintiff and Plaintiff’s Counsel also are mindful of inherent problems of proof
associated with, and possible defenses to, the violations asserted in the
Action. In addition, Plaintiff and Plaintiff’s Counsel recognize and acknowledge
the expense and length of continued proceedings necessary to prosecute the
Action against the Individual Defendants through trial and appeals. Based upon
these considerations, among others, Plaintiff and Plaintiff’s Counsel have
concluded that the terms and conditions of the Stipulation confer substantial
benefits upon and are in the best interests of LRAD and its stockholders.

The Individual Defendants deny that they have committed or intended to commit
any wrongdoing or violations of law arising out of any of the conduct,
statements, acts, or omissions alleged in the Action, and maintain that their
conduct was at all times proper and in compliance with applicable law. The
Individual Defendants also deny that LRAD was harmed by any conduct of the
Individual Defendants alleged in the Action or that could have been alleged
therein. Each of the Individual Defendants asserts that, at all relevant times,
he or she acted in

 

5



--------------------------------------------------------------------------------

good faith and in a manner he or she reasonably believed to be in the best
interests of LRAD and its shareholders.

The Individual Defendants, however, recognize the uncertainty and the risk
inherent in any litigation, and the difficulties and substantial burdens,
expense, and length of time that may be necessary to defend this proceeding
through the conclusion of discovery, summary judgment motions, trial, post-trial
motions, and appeals. Individual Defendants wish to eliminate the uncertainty,
risk, burden and expense of further litigation, and to permit the operation of
LRAD without further distraction and diversion of its directors and executive
personnel with respect to the Action. Individual Defendants have therefore
determined to settle the Action on the terms and conditions set forth in this
Stipulation and to put the Released Claims to rest finally and forever, without
in any way acknowledging any wrongdoing, fault, liability, or damages.

LRAD has considered the merits of Plaintiff’s allegations, the Individual
Defendants’ defense, and the legal fees and costs it has incurred and will
continue to incur as a result of this Action. LRAD agreed to settle the Action
pursuant to the terms described herein because it believes that it is desirable
for LRAD to avoid incurring additional legal fees and to avoid the distractions
associated with litigation.

 

VII. HOW WILL THE ATTORNEYS GET PAID?

To date, Plaintiff’s Counsel in the Action have not received any payments for
their efforts on behalf of LRAD and its stockholders. If the Delaware Court
approves the Stipulation, Plaintiff’s Counsel shall apply to the Delaware Court
for an award of attorneys’ fees and expenses (the “Fee and Expense Application”)
of no more than $340,000, which amount represents less than the amount that
would have billed on this matter at Plaintiff’s Counsel’s typical hourly rates
with no contingency multiplier. LRAD has agreed to pay any award of attorneys’
fees and expenses awarded by the Delaware Court after all rights to an appeal
have been exhausted, and Defendants have reserved all rights to oppose the Fee
and Expense Application.

Court approval of the Stipulation is not in any way conditioned on the Delaware
Court approving the Fee and Expense Application. Disallowance by the Delaware
Court of the Fee and Expense Application, or any portion thereof, any appeal
from any order relating thereto, and any modification or reversal on appeal of
any such order, will not operate to terminate or cancel the Stipulation or
affect its other terms, including the releases, or affect or delay the finality
of the Judgment approving the Stipulation.

All of Defendants’ own legal fees, costs, and expenses incurred in the Action
will be borne by Defendant LRAD.

 

6



--------------------------------------------------------------------------------

VIII. WHEN WILL THE SETTLEMENT HEARING TAKE PLACE?

The Delaware Court has scheduled a Settlement Hearing to be held on
            , 2013 at     .m., in the Court of Chancery, New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801.

The purpose of the Settlement Hearing is to: (i) determine whether the proposed
Stipulation is fair, reasonable, and adequate and in the best interests of LRAD
and its stockholders and should be approved by the Court; (ii) determine whether
an Order and Final Judgment should be entered dismissing the Delaware case with
prejudice and extinguishing and releasing all of the claims raised in the Action
against the Released Persons; (iii) determine whether the Delaware Court should
approve Plaintiff’s Counsel’s Fee and Expense Application; (iv) hear and
determine any objections to the proposed settlement; and (v) rule on such other
matters as the Delaware Court may deem appropriate.

The Court may adjourn the Settlement Hearing from time to time without further
notice to anyone other than the parties to the Action and any Objectors (as
defined below). The Delaware Court reserves the right to approve the Stipulation
at or after the Settlement Hearing with such modifications as may be consented
to by the parties to the Stipulation and without further notice.

 

IX. DO I HAVE A RIGHT TO APPEAR AND OBJECT?

Any record or beneficial stockholder of LRAD who objects to the settlement, the
judgment proposed to be entered, and/or Plaintiff’s Counsel’s Fee and Expense
Application, or who otherwise wishes to be heard (an “Objector”), may appear in
person or by his, her, or its attorney at the Settlement Hearing and present any
evidence or argument that may be proper and relevant; provided, however, that no
Objector shall be heard or entitled to contest the approval of the terms and
conditions of the Stipulation, or, if approved, the judgment to be entered
thereon, unless he, she, or it has, no later than ten (10) business days before
the Settlement Hearing (unless the Delaware Court in its discretion shall
thereafter otherwise direct, upon application of such person and for good cause
shown), filed with the Register in Chancery, Court of Chancery, New Castle
County Courthouse, 500 North King Street, Wilmington, Delaware 19801, and served
(electronically, by hand, or overnight mail) on plaintiff’s and defendants’
counsel, at the addresses below, the following: (i) proof of current ownership
of LRAD stock; (ii) a written notice of the Objector’s intention to appear;
(iii) a detailed statement of the objections to any matter before the Delaware
Court; and (iv) a detailed statement of all of the grounds thereon and the
reasons for the Objector’s desire to appear and to be heard, as well as all
documents or writings which the Objector desires the Court to consider.

 

7



--------------------------------------------------------------------------------

Jessica Zeldin, Esq.

Rosenthal Monhait & Goddess, P.A.

919 Market Street, Suite 1401

Citizens Bank Center

P.O. Box 1070

Wilmington, DE 19899

jzeldin@rmgglaw.com

Attorneys for Plaintiff Iroquois Master Fund Ltd.

John L. Reed, Esq.

DLA Piper LLP

919 N. Market Street, Suite 1500

Wilmington, DE 19801

john.reed@dlapiper.com

Attorneys for Defendants Raymond C. Smith,

Laura M. Clague, Helen C. Adams, Thomas R. Brown

and Katherine McDermott and Nominal Defendant LRAD Corporation

Any person or entity who fails to object in the manner prescribed above shall be
deemed to have waived such objection (including the right to appeal), unless the
Delaware Court in its discretion allows such objection to be heard at the
Settlement Hearing, and shall forever be barred from raising such objection in
the Action or any other action or proceeding or otherwise contesting the
Stipulation or the Fee and Expense Application, and will otherwise be bound by
the Judgment to be entered and the releases to be given. You are not required to
appear in person at the Settlement Hearing in order to have your timely and
properly filed objection considered.

 

X. WHAT ARE THE TERMS OF THE PROPOSED ORDER AND FINAL JUDGMENT?

If the Court determines that the Stipulation is fair, reasonable, adequate, and
in the best interests of LRAD and its stockholders, the parties shall jointly
request that the Delaware Court enter an Order and Final Judgment, which will,
among other things:

1. Approve the Stipulation and adjudge the terms thereof to be fair, reasonable,
adequate, and in the best interests of LRAD and its stockholders, pursuant to
Court of Chancery Rule 23.1;

2. Determine that appropriate notice of the Action, the Stipulation, the
Settlement Hearing, and the right to appear was provided pursuant to Court of
Chancery Rule 23.1.

3. Authorize and direct the parties to consummate the settlement in accordance
with the terms and conditions of the Stipulation and reserve jurisdiction to
supervise the consummation of the Stipulation provided therein;

 

8



--------------------------------------------------------------------------------

4. Dismiss the Action with prejudice in accordance with the terms of the
Stipulation and grant the releases described more fully above and in accordance
with the terms and conditions of the Stipulation;

5. Grant Plaintiff’s Counsel’s Fee and Expense Application, as the Delaware
Court deems appropriate;

 

XI. WHAT SHOULD I DO IF I AM A BENEFICIAL OWNER?

Brokerage firms, banks and/or other persons or entities who hold shares of LRAD
common stock for the benefit of others are requested to promptly send this
Notice to all of their respective beneficial owners. If additional copies of the
Notice are needed for forwarding to such beneficial owners, any requests for
such information may be made to:

Katherine H. McDermott

Chief Financial Officer

LRAD Corporation

16990 Goldentop Road

San Diego, California 92127

Telephone: (858) 676-0515

kmcdermott@lradx.com

 

XII. HOW DO I GET ADDITIONAL INFORMATION ABOUT THE SETTLEMENT?

This Notice is not all-inclusive. The references in this Notice to the pleadings
in the Action, the Stipulation and other papers and proceedings are only
summaries and do not purport to be comprehensive. For the full details of the
Action, claims that have been asserted by the parties, and the terms and
conditions of the settlement, including a complete copy of the Stipulation,
stockholders of LRAD are referred to the Court files in the Action. You or your
attorney may examine the Delaware Court files during regular business hours of
each business day at the office of the Register in Chancery, Court of Chancery,
New Castle County Courthouse, 500 North King Street, Wilmington, Delaware 19801.
Questions about the settlement or about this Notice in general may be addressed
to Plaintiff’s Counsel:

Judith L. Spanier, Esq.

Abbey Spanier, LLP

212 East 39th Street

New York, New York 10016

Telephone: (212) 889-3700

jspanier@abbeyspanier.com

PLEASE DO NOT WRITE OR CALL THE COURT

 

9



--------------------------------------------------------------------------------

    BY ORDER OF THE COURT OF CHANCERY FOR THE STATE OF DELAWARE Dated:
            , 2013    

 

 

10



--------------------------------------------------------------------------------

EXHIBIT C

Mutual Press Release